Citation Nr: 0201737	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as residuals of prostate 
surgery.

2.  Entitlement to service connection for left lower leg 
disability, to include blood clots (diagnosed as venous 
insufficiency or deep vein thrombosis), as secondary to 
residuals of burn scars.

(The issue of entitlement to an increased evaluation for burn 
scars, left ankle, currently evaluated as 10 percent 
disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  By a rating decision issued in June 
1999, the RO, in pertinent part, denied a claim of 
entitlement to service connection for a lower leg disorder, 
to include blood clots (diagnosed as deep vein thrombosis), 
claimed as secondary to service-connected burn scars, left 
ankle.  In February 2000, the veteran timely disagreed with 
the June 1999 rating decision, and, following a statement of 
the case (SOC) in March 2000, the veteran submitted a 
substantive appeal in May 2000.  

By a rating decision issued in February 2000, the RO denied a 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability, claimed as prostate surgery, resulting 
from VA medical care.  In March 2000, the veteran disagreed 
with the February 2000 rating decision, and, following 
issuance of an SOC in May 2000, the veteran submitted a 
timely substantive appeal in June 2000.  

The Board is undertaking additional development of the 
veteran's claim for an increased evaluation for burn scars, 
left ankle, currently evaluated as 10 percent disabling, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  The medical evidence and opinion establish that there was 
no carelessness, negligence, error in judgment, or other 
fault on VA's part in furnishing the medical treatment at 
issue.

2.  There is no medical evidence that the veteran currently 
has venous insufficiency or residuals of deep vein thrombosis 
of the left lower leg, and the medical evidence does not 
establish that there is a relationship between a service-
connected thermal injury or burn scars and deep vein 
thrombosis in the left lower leg treated in 1996, either by 
etiology or aggravation. 


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for entitlement to 
benefits under 38 U.S.C.A. § 1151 for additional disability, 
claimed as residuals of prostate surgery.  38 U.S.C.A. §§ 
1151, 5107(b) (West Supp. 2001); 38 C.F.R. § 3.358 (2001).

2.  A left lower leg disorder, to include blood clots 
(diagnosed as venous insufficiency or deep vein thrombosis), 
was not incurred as a result of military service, or as 
secondary to or aggravated by residuals of a thermal injury 
or service-connected burn scars.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).
.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his prostate surgery could have 
been avoided, or could have been performed sooner, thereby 
sparing him months of pain, if VA urologic care had resulted 
in timely diagnosis of his prostate disorder.  He also 
contends that blood clots in his left lower leg resulted from 
damage to the blood vessels when he incurred service-
connected burn scars at the left ankle. 

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This enactment altered the extent of 
the duty to assist and duty to notify the claimant during the 
development process.

The veteran has been afforded VA examinations and opinion 
during the pendency of the claim.  He requested a personal 
hearing at the RO, but then canceled the scheduled hearing.  
The RO also obtained records of the veteran's current VA 
treatment, and the veteran identified or submitted private 
medical statements.  All allegations and arguments on behalf 
of the veteran have been considered, as set forth in the 
discussion below.  

The RO has issued various letters to the veteran identifying 
the evidence necessary to substantiate each claim included in 
the appeal.  In addition to the descriptions in the rating 
decisions and statements of the case concerning the issues 
involved in this appeal, the RO called the veteran in early 
May 2001 to discuss applicability of the VCAA to the 
veteran's claims.  The RO followed that conversation with a 
three-page letter to the veteran.  That letter discussed in 
some detail the provisions of the VCAA, VA's duty to the 
veteran under the VCAA, and the evidence required to 
substantiate a claim.  The veteran specifically stated, after 
being informed of the evidence required, that he had no other 
evidence.  Based on this information, the Board finds that VA 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claim, and has satisfied the duty 
to notify the veteran of the evidence required.  38 U.S.C.A. 
§ 5103A.

1. Claim for benefits under 38 U.S.C.A. § 1151 for residuals 
of prostate surgery

In this case, the veteran asserts that, during his medical 
care at the VA Medical Center, he was seen many times with 
complaints he felt were related to a prostate condition, but 
was told nothing was wrong.  However, when he continued to 
have pain and symptoms he thought might be related to a 
prostate problem, he sought a private physician, and found 
out that he did have a prostate disorder.  He asserts that he 
would not have required surgery if the prostate problem had 
been diagnosed at the VAMC before it progressed.

By a statement dated in March 2000, the veteran reiterated 
that VA did not timely diagnose a prostate problem.  He 
asserted that he should be compensated for pain he suffered 
while waiting for the VA physicians to make a determination.  
The veteran asserted that, if the disorder had been diagnosed 
earlier, he could have been saved months of pain.

No complaints of any genitourinary tract symptoms or pain 
were noted at the time of VA outpatient treatment in December 
1997.  VA outpatient treatment records reflect that the 
veteran had a normal PSA (prostate-specific antigen) in May 
1998.  No complaints of any genitourinary tract symptoms or 
pain were noted at the time of VA outpatient treatment in 
September 1998, December 1998, and in January 1999.  In 
November 1998, the veteran specifically denied bowel or 
bladder incontinence.  

The records of an April 1999 episode of VA treatment reflect 
that Septra was prescribed for the veteran.  In June 1999, 
the veteran reported that he had fallen and had seen a 
private urologist for complaints of right testicular pain, he 
was given medication which resolved the pain.  He complained 
of right groin pain, which was thought to be tendinitis.

July 1999 clinical records reflect that the veteran reported 
that he was treated in April 1999 for chronic testicular pain 
and groin area pain of several years' duration.  A testicular 
sonogram was performed.  Diagnoses of acute and chronic 
epididymitis were assigned, and Septra was prescribed.  The 
veteran further reported that he had an accident in May 1999 
and saw a private urologist.  The veteran specifically denied 
urinary symptoms or difficulty.  The left epididymis was 
sensitive to touch.  The physician suggested that a 
cystoscopy examination be conducted, and the veteran was to 
decide whether he wished to undergo that examination.  

The report of an IVP (intravenous pyelogram) conducted 
privately in late July 1999 disclosed "[s]mall postvoid 
residual within the urinary bladder."  That examination 
disclosed an impression on the lower aspect of the urinary 
bladder compatible with prostatic enlargement.

In an October 1999 private medical statement, C.H.H., M.D., 
indicated that the veteran was seen for complaints of 
testicular discomfort in May 1999.  That complaint was 
treated with medication.  The veteran returned with 
complaints of burning on urination and inability to empty the 
bladder in mid-July 1999.  A biopsy of the prostate, 
conducted after an IVP suggested enlargement of the prostate, 
disclosed glandular hyperplasia.  The physician indicated 
that a laser-assisted transurethral resection of the prostate 
was performed in August 1999.

In an undated memorandum, received by the RO in June 2000, a 
VA reviewer summarized the evidence, discussing the veteran's 
VA treatment in May 1998, when written prostate cancer 
education materials were provided to the veteran, and PSA 
laboratory examination was conducted.  The reviewer noted 
that the PSA result was normal.  The reviewer noted the 
veteran's complaints of groin and testicular pain in January 
through April 1999, and the VA treatment provided from 
January 1999 to July 1999.  The reviewer concluded that there 
was no evidence of inadequate VA treatment.

The Board notes that the veteran requested a personal hearing 
before the RO, and that hearing was scheduled, but the 
veteran did not appear, and canceled his hearing request.  
Evidence which might have been generated a result of a 
personal hearing is not present. 

38 U.S.C.A. § 1151 provides that, if a veteran incurs or 
aggravates an injury, as the result of VA medical or surgical 
treatment, and the injury or aggravation results in 
additional disability to the veteran, disability compensation 
is awarded in the same manner as if the disability were 
service-connected.  

For claims filed on or after October 1, 1997, entitlement to 
benefits under 38 U.S.C.A. § 1151 requires a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 
40-97 (1997).

The veteran contends that he incurred additional disability 
as the result of VA treatment because he might have avoided 
prostate surgery if VA treatment of his complaints had been 
timely.  However, there is no medical evidence of opinion 
that establishes, or suggests in any way, that any treatment, 
provided by VA at any time, could have assisted the veteran 
to avoid prostate surgery.  

Similarly, there is no medical evidence or opinion which 
establishes or suggests that the veteran incurred additional 
disability while waiting for appropriate diagnosis.  The 
private medical statement, for example, reflects that the 
post-voiding residual disclosed on IVP examination was small.  
The medical evidence reflects that, in July 1999, the veteran 
reported that he had experienced groin and testicular pain 
for several years, but the review of VA outpatient treatment 
records reflects that no notation regarding such 
symptomatology was documented prior to 1999.  

The private medical statement reflects that the veteran 
complained of "burning urination" and "inability to empty the 
bladder" in July 1999, but reflects that the veteran had not 
voiced those complaints previously when seen at that office.  
June and July 1999 VA clinical records reflect that the 
veteran was being treated for epididymitis and groin pain, 
but there is no notation that the veteran was complaining of 
burning on urination, although he clearly indicated that he 
had experienced some spotting of blood after sexual 
intercourse and had discussed this with the private 
urologist.  A July 1999 VA clinical note also reflects that 
the veteran's complaints changed in May 1999, when he had "an 
accident" and consulted an attorney.  

The evidence thus establishes that the veteran did not 
present to VA the symptoms he presented to the private 
physicians who diagnosed his prostate symptoms, despite the 
veteran's contentions to the contrary.  This evidence is 
unfavorable to the veteran's contention that he sought VA 
treatment "many times" for what he thought were prostate 
problems but was told nothing was wrong.  The preponderance 
of the evidence provided by the VA outpatient clinical 
records, as well as the opinion provided in a 2000 medical 
review, is against a finding that there was delay by VA in 
diagnosing the veteran's symptoms of a prostate problem.  

The private medical statement submitted by the veteran does 
not establish or suggest that there was any negligence or 
other fault on the part of VA in treating the veteran's 
genitourinary complaints.  Rather, that statement indicates 
that the veteran did not complain to the private physician of 
symptoms which led to diagnosis of prostate hyperplasia until 
July 1999.  The VA opinion medical opinion dated in 2000 
clearly states that there was no negligence or fault in the 
VA treatment of the veteran's genitourinary complaints.  

As noted above, the veteran was specifically notified of the 
provisions of the VCAA and specifically indicated that he was 
unaware of any other evidence which might be relevant to his 
claim.  

The veteran has not established that he incurred additional 
disability as a result of VA treatment.  More importantly for 
purposes of the statutory requirement for compensation under 
38 U.S.C.A. § 1151, the preponderance of the medical evidence 
and opinion of record are against a finding that there was 
negligence or fault on the part of VA in providing the 
medical treatment at issue.  The evidence is unfavorable to 
the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, since the claim cannot be granted unless there was 
negligence or fault by VA.  The claim must be denied. 

2. Entitlement to service connection for left lower leg 
disability

A veteran is entitled to service connection for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service-connection may also be granted for the 
degree to which a non- service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

On VA examination conducted in May 1999, the examiner noted 
the veteran's history of left ankle burn in 1942, followed by 
deep venous thrombosis in 1996.  The examiner noted the 
veteran's belief that the burn was etiologically related to 
the deep venous thrombosis and opined that such a connection 
was "highly" unlikely.

By a statement dated in March 2000, and apparently 
submitted with a cover letter received in early April 
2000, the veteran asserted that, because the examiner who 
conducted the May 1999 examination was a physician 
assistant, the expressed medical opinion is therefore of 
little evidentiary value.  The Board does not agree.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has indicated, in several decisions, that opinions 
of health professionals other than physicians have 
evidentiary weight and value and must be considered in 
making determinations regarding veterans' benefits.  E.g., 
Pond v. West, 12 Vet. App. 341 (1999) (opinion of 
chiropractor); Goss v. Brown, 9 Vet. App. 109, 113 (1996) 
(nurse's diagnosis sufficient to well ground frostbite 
claim); Stanton v. Brown, 5 Veteran. App. 563, 567 (1993) 
(paramedic's testimony used to show continuity of 
symptomatology for back condition). 


In a private medical statement dated in February 2000, 
R.L.R., M.D., indicated that the veteran had mild edema of 
the left leg, no changes indicative of statis dermatitis, 
some discomfort of range of motion of the left ankle, and no 
evidence of deep vein thrombosis or arterial insufficiency.  
The physician stated that it was "somewhat speculative" to 
indicate how much a previous thermal injury might be 
responsible for venous insufficiency later in life.  The 
physician further indicated, "Alternatively, I think one 
could argue a relationship and indicate that the thermal 
injury could have contributed to the subsequent development 
of venous insufficieny."

The private physician who provided the February 2000 opinion 
himself noted that his opinion was somewhat speculative.  The 
Board interprets his statement that "one could argue" that a 
relationship existed between the thermal injury and the later 
onset of deep vein thrombosis in the same leg as indicating 
that the physician did not place a high probability on the 
likelihood of such a relationship, although he thought it was 
plausible.  

The physician's further indication that the thermal injury 
"could" have contributed suggests a low probability of such 
etiology, and is not a statement that the thermal injury did 
contribute or was at least 50 percent likely to have 
contributed to the later deep vein thrombosis.  Thus, 
although the February 2000 private medical statement tends to 
support the veteran's contention that his left ankle burn in 
service caused the 1996 episode of deep vein thrombosis, the 
opinion is not of great weight or evidentiary value, since it 
provides only speculative support for the veteran's claim.

The Board notes that the veteran requested a personal hearing 
before the RO, and that hearing was scheduled, but the 
veteran did not appear, and canceled his hearing request.  
Evidence which might have been generated a result of a 
personal hearing is not available. 

In a statement dated in March 2000, a VA physician reviewed 
the history of the veteran's in-service left ankle thermal 
injury and the 1996 onset of deep vein thrombosis in the left 
leg.  The physician also reviewed the clinical evidence 
subsequent the 1996 episode of deep vein thrombosis, 
including VA outpatient clinical records in 1999 and 2000, 
the February 2000 private medical opinion, the report of a 
May 1999 VA examination, and a private medical statement 
submitted in January 2000.  After reviewing all of the 
evidence of record, the VA physician concluded that those 
records, together with medical knowledge about the recognized 
characteristics of deep venous thrombosis and the veteran's 
examination reports, "do not provide a sufficient basis to 
associate the veteran's left ankle burn scars with venous 
insufficiency of the left leg."

The veteran contends that the medical opinion should be 
interpreted to mean that the reviewer was unable to provide 
an opinion because there is not enough evidence to provide 
the basis for an opinion.  The Board does not agree with the 
veteran's interpretation.  The Board interprets this opinion 
as indicating that the clinical records and the examiner's 
medical knowledge do not provide any evidence sufficient to 
suggest to the reviewer that there is a relationship between 
the left ankle burn the veteran incurred in service and the 
later finding of venous insufficiency in that leg, either on 
a secondary basis or as being aggravated by a service-
connected disability.  As such, the Board finds that this 
opinion is quite unfavorable to the veteran.

Since there are two medical opinions which are unfavorable to 
the veteran's claim that in-service thermal injury was 
etiologically related to an episode of venous insufficiency 
or deep vein thrombosis in 1996, and one medical opinion 
which is somewhat favorable to the claim, the Board finds 
that the preponderance of the medical evidence is against the 
claim.  It is noted that the two unfavorable opinions were 
concluded after a review of the veteran's records and 
examination reports.  The Board thus attributes more weight 
to these findings.  

The recent clinical evidence, including the March 2000 VA 
examination report and the VA and private outpatient 
treatment records obtained since the veteran submitted this 
claim, reflects that the veteran's deep vein thrombosis 
resolved and that the veteran had no current signs of venous 
insufficiency.  In the absence of evidence of current medical 
findings of some disability due to deep vein thrombosis or 
venous insufficiency, service connection could not be granted 
for such disorders, even if there were medical evidence 
supporting the veteran's claim of service-connected etiology 
for such disorders.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As noted above, the veteran was specifically notified of the 
provisions of the VCAA and specifically indicated that he was 
unaware of any other evidence which might be relevant to his 
claim.  

The evidence is not in equipoise to support a determination 
that the veteran's in-service left foot thermal injury 
resulted in a 1996 episode of deep vein thrombosis, and the 
provisions of 38 U.S.C.A. § 5107(b) (West. Supp. 2001) do not 
warrant a more favorable evaluation.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as residuals of prostate 
surgery is denied.

Entitlement to service connection for left lower leg 
disability, to include blood clots (diagnosed as venous 
insufficiency or deep vein thrombosis), as secondary to 
residuals of burn scars, is denied.




		
	Nadine W. Benjamin 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


